

	

		II

		109th CONGRESS

		1st Session

		S. 497

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To revitalize our nation’s rural communities by expanding

		  broadband services.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Broadband Rural Revitalization Act of

			 2005.

		2.Rural Broadband

			 Office

			(a)EstablishmentThere

			 is established within the Department of Commerce, the Rural Broadband

			 Office.

			(b)DutiesThe

			 Office shall coordinate all Federal Government resources as they relate to the

			 expansion of broadband technology into rural areas.

			(c)ReportNot

			 later than 1 year after the date of the enactment of this Act, and annually

			 thereafter, the Rural Broadband Office shall submit a report to the Congress

			 that—

				(1)assesses the

			 availability of, and access to, broadband technology in rural areas;

				(2)estimates the

			 number of individuals using broadband technology in rural areas;

				(3)estimates the

			 unmet demand for broadband technology in rural areas; and

				(4)sets forth a

			 strategic plan to meet the demand described in paragraph (3).

				3.Full funding for

			 Rural Broadband ServicesIt is

			 the sense of Congress that the loan program established in section 4 of the

			 Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.), which is essential to

			 the economic well-being of small telecommunications providers and to the

			 quality of life for all rural residents, be funded fully.

		4.Expensing of

			 Broadband Internet Access Expenditures for rural communities

			

				(a)

				In general

				Part VI of subchapter B of chapter 1 of the Internal Revenue Code

			 of 1986 (relating to itemized deductions for individuals and corporations) is

			 amended by inserting after section 190 the following new section:

				

					

						191.

						Broadband expenditures for rural communities

						

							(a)

							Treatment of expenditures

							

								(1)

								In general

								A taxpayer may elect to treat any qualified broadband

				expenditure which is paid or incurred by the taxpayer as an expense which is

				not chargeable to capital account. Any expenditure which is so treated shall be

				allowed as a deduction.

							

								(2)

								Election

								An election under paragraph (1) shall be made at such time and

				in such manner as the Secretary may prescribe by regulation.

							

							(b)

							Qualified broadband expenditures

							For purposes of this section—

							

								(1)

								In general

								The term qualified broadband expenditure means,

				with respect to any taxable year, any direct or indirect costs incurred and

				properly taken into account with respect to—

								

									(A)

									the purchase or installation of qualified equipment (including

				any upgrades thereto), and

								

									(B)

									the connection of such qualified equipment to any qualified

				subscriber.

								

								(2)

								Certain satellite expenditures excluded

								Such term shall not include any costs incurred with respect to

				the launching of any satellite equipment.

							

								(3)

								Leased equipment

								Such term shall include so much of the purchase price paid by

				the lessor of qualified equipment subject to a lease described in subsection

				(c)(2)(B) as is attributable to expenditures incurred by the lessee which would

				otherwise be described in paragraph (1).

							

							(c)

							When expenditures taken into account

							For purposes of this section—

							

								(1)

								In general

								Qualified broadband expenditures with respect to qualified

				equipment shall be taken into account with respect to the first taxable year in

				which—

								

									(A)

									current generation broadband services are provided through such

				equipment to qualified subscribers, or

								

									(B)

									next generation broadband services are provided through such

				equipment to qualified subscribers.

								

								(2)

								Limitation

								

									(A)

									In general

									Qualified expenditures shall be taken into account under

				paragraph (1) only with respect to qualified equipment—

									

										(i)

										the original use of which commences with the taxpayer,

				and

									

										(ii)

										which is placed in service, after the date of the enactment of

				this Act.

									

									(B)

									Sale-leasebacks

									For purposes of subparagraph (A), if property—

									

										(i)

										is originally placed in service after the date of the enactment

				of this Act by any person, and

									

										(ii)

										sold and leased back by such person within 3 months after the

				date such property was originally placed in service, such property shall be

				treated as originally placed in service not earlier than the date on which such

				property is used under the leaseback referred to in clause (ii).

									

							(d)

							Special allocation rules

							

								(1)

								Current generation broadband services

								For purposes of determining the amount of qualified broadband

				expenditures under subsection (a)(1) with respect to qualified equipment

				through which current generation broadband services are provided, if the

				qualified equipment is capable of serving both qualified subscribers and other

				subscribers, the qualified broadband expenditures shall be multiplied by a

				fraction—

								

									(A)

									the numerator of which is the sum of the number of potential

				qualified subscribers within the rural areas which the equipment is capable of

				serving with current generation broadband services, and

								

									(B)

									the denominator of which is the total potential subscriber

				population of the area which the equipment is capable of serving with current

				generation broadband services.

								

								(2)

								Next generation broadband services

								For purposes of determining the amount of qualified broadband

				expenditures under subsection (a)(1) with respect to qualified equipment

				through which next generation broadband services are provided, if the qualified

				equipment is capable of serving both qualified subscribers and other

				subscribers, the qualified expenditures shall be multiplied by a

				fraction—

								

									(A)

									the numerator of which is the sum of—

									

										(i)

										the number of potential qualified subscribers within the rural

				areas, plus

									

										(ii)

										the number of potential qualified subscribers within the area

				consisting only of residential subscribers not described in clause (i), which

				the equipment is capable of serving with next generation broadband services,

				and

									

									(B)

									the denominator of which is the total potential subscriber

				population of the area which the equipment is capable of serving with next

				generation broadband services.

								

							(e)

							Definitions

							For purposes of this section—

							

								(1)

								Antenna

								The term antenna means any device used to transmit

				or receive signals through the electromagnetic spectrum, including satellite

				equipment.

							

								(2)

								Cable operator

								The term cable operator has the meaning given such

				term by section 602(5) of the Communications Act

				of 1934 (47 U.S.C. 522(5)).

							

								(3)

								Commercial mobile Service carrier

								The term commercial mobile service carrier means

				any person authorized to provide commercial mobile radio service as defined in

				section 20.3 of title 47, Code of Federal Regulations.

							

								(4)

								Current generation broadband Service

								The term current generation broadband service

				means the transmission of signals at a rate of at least 1,000,000 bits per

				second to the subscriber and at least 128,000 bits per second from the

				subscriber.

							

								(5)

								Multiplexing or demultiplexing

								The term multiplexing means the transmission of 2

				or more signals over a single channel, and the term demultiplexing

				means the separation of 2 or more signals previously combined by compatible

				multiplexing equipment.

							

								(6)

								Next generation broadband Service

								The term next generation broadband service means

				the transmission of signals at a rate of at least 22,000,000 bits per second to

				the subscriber and at least 5,000,000 bits per second from the

				subscriber.

							

								(7)

								Nonresidential subscriber

								The term nonresidential subscriber means any

				person who purchases broadband services which are delivered to the permanent

				place of business of such person.

							

								(8)

								Open video system operator

								The term open video system operator means any

				person authorized to provide service under section 653 of the

				Communications Act of 1934

				(47 U.S.C.

				573).

							

								(9)

								Other wireless carrier

								The term other wireless carrier means any person

				(other than a telecommunications carrier, commercial mobile service carrier,

				cable operator, open video system operator, or satellite carrier) providing

				current generation broadband services or next generation broadband service to

				subscribers through the radio transmission of energy.

							

								(10)

								Packet switching

								The term packet switching means controlling or

				routing the path of any digitized transmission signal which is assembled into

				packets or cells.

							

								(11)

								Provider

								The term provider means, with respect to any

				qualified equipment—

								

									(A)

									a cable operator,

								

									(B)

									a commercial mobile service carrier,

								

									(C)

									an open video system operator,

								

									(D)

									a satellite carrier,

								

									(E)

									a telecommunications carrier,

								

									(F)

									any other wireless carrier, providing current generation

				broadband services or next generation broadband services to subscribers through

				such qualified equipment; or

								(G)any carrier or

				operator using any other technology.

								

								(12)

								Provision of services

								A provider shall be treated as providing services to 1 or more

				subscribers if—

								

									(A)

									such a subscriber has been passed by the provider’s equipment

				and can be connected to such equipment for a standard connection fee,

								

									(B)

									the provider is physically able to deliver current generation

				broadband services or next generation broadband services, as applicable, to

				such a subscriber without making more than an insignificant investment with

				respect to such subscriber,

								

									(C)

									the provider has made reasonable efforts to make such

				subscribers aware of the availability of such services,

								

									(D)

									such services have been purchased by 1 or more such

				subscribers, and

								

									(E)

									such services are made available to such subscribers at average

				prices comparable to those at which the provider makes available similar

				services in any areas in which the provider makes available such

				services.

								

								(13)

								Qualified equipment

								

									(A)

									In general

									The term qualified equipment means equipment which

				provides current generation broadband services or next generation broadband

				services—

									

										(i)

										at least a majority of the time during periods of maximum

				demand to each subscriber who is utilizing such services, and

									

										(ii)

										in a manner substantially the same as such services are

				provided by the provider to subscribers through equipment with respect to which

				no deduction is allowed under subsection (a)(1).

									

									(B)

									Only certain investment taken into account

									Except as provided in subparagraph (C) or (D), equipment shall

				be taken into account under subparagraph (A) only to the extent it—

									

										(i)

										extends from the last point of switching to the outside of the

				unit, building, dwelling, or office owned or leased by a subscriber in the case

				of a telecommunications carrier,

									

										(ii)

										extends from the customer side of the mobile telephone

				switching office to a transmission/receive antenna (including such antenna)

				owned or leased by a subscriber in the case of a commercial mobile service

				carrier,

									

										(iii)

										extends from the customer side of the headend to the outside of

				the unit, building, dwelling, or office owned or leased by a subscriber in the

				case of a cable operator or open video system operator, or

									

										(iv)

										extends from a transmission/receive antenna (including such

				antenna) which transmits and receives signals to or from multiple subscribers,

				to a transmission/receive antenna (including such antenna) on the outside of

				the unit, building, dwelling, or office owned or leased by a subscriber in the

				case of a satellite carrier or other wireless carrier, unless such other

				wireless carrier is also a telecommunications carrier.

									

									(C)

									Packet switching equipment

									Packet switching equipment, regardless of location, shall be

				taken into account under subparagraph (A) only if it is deployed in connection

				with equipment described in subparagraph (B) and is uniquely designed to

				perform the function of packet switching for current generation broadband

				services or next generation broadband services, but only if such packet

				switching is the last in a series of such functions performed in the

				transmission of a signal to a subscriber or the first in a series of such

				functions performed in the transmission of a signal from a subscriber.

								

									(D)

									Multiplexing and demultiplexing equipment

									Multiplexing and demultiplexing equipment shall be taken into

				account under subparagraph (A) only to the extent it is deployed in connection

				with equipment described in subparagraph (B) and is uniquely designed to

				perform the function of multiplexing and demultiplexing packets or cells of

				data and making associated application adaptions, but only if such multiplexing

				or demultiplexing equipment is located between packet switching equipment

				described in subparagraph (C) and the subscriber’s premises.

								

								(14)

								Qualified subscriber

								The term qualified subscriber means—

								

									(A)

									with respect to the provision of current generation broadband

				services—

									

										(i)

										any nonresidential subscriber maintaining a permanent place of

				business in a rural area, or

									

										(ii)

										any residential subscriber residing in a dwelling located in a

				rural area which is not a saturated market, and

									

									(B)

									with respect to the provision of next generation broadband

				services—

									

										(i)

										any nonresidential subscriber maintaining a permanent place of

				business in a rural area, or

									

										(ii)

										any residential subscriber.

									

								(15)

								Residential subscriber

								The term residential subscriber means any

				individual who purchases broadband services which are delivered to such

				individual’s dwelling.

							

								(16)

								Rural area

								The term rural area means any census tract

				which—

								

									(A)

									is not within 5 miles of any incorporated or census designated

				place containing more than 25,000 people, and

								

									(B)

									is not within a county or county equivalent which has an

				overall population density of more than 500 people per square mile of

				land.

								

								(17)

								Rural subscriber

								The term rural subscriber means any residential

				subscriber residing in a dwelling located in a rural area or nonresidential

				subscriber maintaining a permanent place of business located in a rural

				area.

							

								(18)

								Satellite carrier

								The term satellite carrier means any person using

				the facilities of a satellite or satellite service licensed by the Federal

				Communications Commission and operating in the Fixed-Satellite Service under

				part 25 of title 47 of the Code of Federal Regulations or the Direct Broadcast

				Satellite Service under part 100 of title 47 of such Code to establish and

				operate a channel of communications for distribution of signals, and owning or

				leasing a capacity or service on a satellite in order to provide such

				point-to-multipoint distribution.

							

								(19)

								Saturated market

								The term saturated market means any census tract

				in which, as of the date of the enactment of this section—

								

									(A)

									current generation broadband services have been provided by a

				single provider to 85 percent or more of the total number of potential

				residential subscribers residing in dwellings located within such census tract,

				and

								

									(B)

									such services can be utilized—

									

										(i)

										at least a majority of the time during periods of maximum

				demand by each such subscriber who is utilizing such services, and

									

										(ii)

										in a manner substantially the same as such services are

				provided by the provider to subscribers through equipment with respect to which

				no deduction is allowed under subsection (a)(1).

									

								(20)

								Subscriber

								The term subscriber means any person who purchases

				current generation broadband services or next generation broadband

				services.

							

								(21)

								Telecommunications carrier

								The term telecommunications carrier has the

				meaning given such term by section 3(44) of the Communications Act of 1934 (47 U.S.C.

				153(44)), but—

								

									(A)

									includes all members of an affiliated group of which a

				telecommunications carrier is a member, and

								

									(B)

									does not include a commercial mobile service carrier.

								

								(22)

								Total potential subscriber population

								The term total potential subscriber population

				means, with respect to any area and based on the most recent census data, the

				total number of potential residential subscribers residing in dwellings located

				in such area and potential nonresidential subscribers maintaining permanent

				places of business located in such area.

							

							(f)

							Special rules

							

								(1)

								Property used outside the United States, etc., not

				qualified

								No expenditures shall be taken into account under subsection

				(a)(1) with respect to the portion of the cost of any property referred to in

				section 50(b) or with respect to the portion of the cost of any property

				specified in an election under section 179.

							

								(2)

								Basis reduction

								

									(A)

									In general

									For purposes of this title, the basis of any property shall be

				reduced by the portion of the cost of such property taken into account under

				subsection (a)(1).

								

									(B)

									Ordinary income recapture

									For purposes of section 1245, the amount of the deduction

				allowable under subsection (a)(1) with respect to any property which is of a

				character subject to the allowance for depreciation shall be treated as a

				deduction allowed for depreciation under section 167.

								

								(3)

								Coordination with Section 38

								

								No credit shall be allowed under section 38 with respect to any

				amount for which a deduction is allowed under subsection (a)(1).

							.

			

				(b)

				Special rule for mutual or cooperative telephone

			 companies

				Section 512(b) (relating to modifications) is amended by adding

			 at the end the following new paragraph:

				

					

						(18)

						Special rule for mutual or cooperative telephone

				companies

						A mutual or cooperative telephone company which for the taxable

				year satisfies the requirements of section 501(c)(12)(A) may elect to reduce

				its unrelated business taxable income for such year, if any, by an amount that

				does not exceed the qualified broadband expenditures which would be taken into

				account under section 191 for such year by such company if such company was not

				exempt from taxation. Any amount which is allowed as a deduction under this

				paragraph shall not be allowed as a deduction under section 191 and the basis

				of any property to which this paragraph applies shall be reduced under section

				1016(a)(32).

					.

			

				(c)

				Conforming amendments

				

					(1)

					Section 263(a)(1) of the Internal Revenue Code of 1986 (relating

			 to capital expenditures) is amended by striking or at the end of

			 subparagraph (H), by striking the period at the end of subparagraph (I) and

			 inserting , or, and by adding at the end the following new

			 subparagraph:

					

						

							(J)

							expenditures for which a deduction is allowed under section

				191.

						.

				

					(2)

					Section 1016(a) of such Code is amended by striking

			 and at the end of paragraph (30), by striking the period at the

			 end of paragraph (31) and inserting , and, and by adding at the

			 end the following new paragraph:

					

						

							(32)

							to the extent provided in section 191(f)(2).

						.

				

					(3)

					The table of sections for part VI of subchapter A of chapter 1 of

			 such Code is amended by inserting after the item relating to section 190 the

			 following new item:

					

						

							Sec. 191. Broadband expenditures for rural

				communities.

						

						.

				

				(d)

				Designation of census tracts

				

					(1)

					In general

					The Secretary of the Treasury shall, not later than 90 days after

			 the date of the enactment of this Act, designate and publish those census

			 tracts meeting the criteria described in paragraphs (16) and (22) of section

			 191(e) of the Internal Revenue Code of 1986 (as added by this section). In

			 making such designations, the Secretary of the Treasury shall consult with such

			 other departments and agencies as the Secretary determines appropriate.

				

					(2)

					Saturated market

					

						(A)

						In general

						For purposes of designating and publishing those census tracts

			 meeting the criteria described in subsection (e)(19) of such section

			 191—

						

							(i)

							the Secretary of the Treasury shall prescribe not later than 30

			 days after the date of the enactment of this Act the form upon which any

			 provider which takes the position that it meets such criteria with respect to

			 any census tract shall submit a list of such census tracts (and any other

			 information required by the Secretary) not later than 60 days after the date of

			 the publication of such form, and

						

							(ii)

							the Secretary of the Treasury shall publish an aggregate list of

			 such census tracts and the applicable providers not later than 30 days after

			 the last date such submissions are allowed under clause (i).

						

						(B)

						No subsequent lists required

						The Secretary of the Treasury shall not be required to publish

			 any list of census tracts meeting such criteria subsequent to the list

			 described in subparagraph (A)(ii).

					

				(e)

				Other regulatory matters

				

					(1)

					Prohibition

					No Federal or State agency or instrumentality shall adopt

			 regulations or ratemaking procedures that would have the effect of eliminating

			 or reducing any deduction or portion thereof allowed under section 191 of the

			 Internal Revenue Code of 1986 (as added by this section) or otherwise

			 subverting the purpose of this section.

				

					(2)

					Treasury regulatory authority

					It is the intent of Congress in providing the election to deduct

			 qualified broadband expenditures under section 191 of the Internal Revenue Code

			 of 1986 (as added by this section) to provide incentives for the purchase,

			 installation, and connection of equipment and facilities offering expanded

			 broadband access to the Internet for users in certain rural areas of the United

			 States, as well as to residential users nationwide, in a manner that maintains

			 competitive neutrality among the various classes of providers of broadband

			 services. Accordingly, the Secretary of the Treasury shall prescribe such

			 regulations as may be necessary or appropriate to carry out the purposes of

			 section 191 of such Code, including—

					

						(A)

						regulations to determine how and when a taxpayer that incurs

			 qualified broadband expenditures satisfies the requirements of section 191 of

			 such Code to provide broadband services, and

					

						(B)

						regulations describing the information, records, and data

			 taxpayers are required to provide the Secretary to substantiate compliance with

			 the requirements of section 191 of such Code.

					(f)No implication

			 regarding the need for next generation incentive in urban

			 areasNothing in this section shall be construed to imply that an

			 incentive for next generation broadband is not needed in urban areas.

			(g)Effective

			 dateThe amendments made by this section shall apply to

			 expenditures incurred after the date of the enactment of this Act and before

			 the date which is 12 months after the date of the enactment of this Act.

			

